DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 10553748.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haase US 2010/0117997 in view of Schricker et al. US 2015/0188001.

    PNG
    media_image1.png
    918
    1212
    media_image1.png
    Greyscale

Re claim 1, Hasse teaches a semiconductor component (fig 2) comprising: 
a semiconductor chip (structure under 240-242, fig2, [77]) configured to generate a primary radiation (290, fig2, [79]) having a first peak wavelength (λ1’, fig2, [79]), the semiconductor component comprising a radiation conversion element (240, fig2 and 8, [79]) arranged on the semiconductor chip; 

a quantum structure (quantum wells, [58,81]), which converts the primary radiation at least partly into secondary radiation having a second peak wavelength (λ1’ to λ1, fig2, [79]); and 
a substrate (270, fig2, [92]), which is transmissive to the primary radiation; 
wherein the semiconductor component comprises an emitter (241, fig 8, [79]) for emitting radiation having a third peak wavelength (291 λ2, fig2, [79]); 
wherein the emitter is a further radiation conversion element (241, fig 8, [79]); 
wherein the radiation conversion element (240, fig2 and 8, [79]) and the further radiation conversion element (241, fig 8, [79]) are arranged alongside one another on the same semiconductor chip (fig2); and 
Hasse does not explicitly show wherein a reflector layer is arranged on the semiconductor chip laterally between the further radiation conversion element and the radiation conversion element.
Schricker teaches a substrate (340, fig4D, [38]), which is transmissive to the primary radiation (clear layer, fig4C, [30]) and wherein a reflector layer (450, fig4D, [37]) is arranged on the semiconductor chip (110 and 410, fig4A, [36]) laterally between the further radiation conversion element (330b, fig4D, [40]) and the radiation conversion element (330c, fig4D, [40]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haase with the teaching of Schricker to fill space between radiation conversion elements with a reflector layer and replace light extractor 270 of Hasse with sacrificial layer 340 of Schricker. The motivation to do so is to improve light extraction efficiency (Schricker, [38]).
Re claim 3, Haase modified above teaches the semiconductor component according to claim 1, wherein the first peak wavelength is less than the second peak wavelength (Haase, [88]).
Re claim 4, Haase modified above teaches the semiconductor component according to claim 1, wherein the reflector layer directly adjoins the semiconductor chip and the radiation conversion element (reflector layer fill in all space above substrate 205 directly bonding 240-242 and structure under 240-242, see figure above).
Re claim 5, Haase modified above teaches the semiconductor component according to claim 1, wherein a housing body of the semiconductor component is formed by the reflector layer (Schricker, 450 capsulate the semiconductor component, fig4D).
Re claim 6, Haase modified above teaches an illumination device comprising at least one semiconductor component according to claim 1 and a connection carrier (Haase, 205, fig8, [72]), wherein the semiconductor component is arranged on the connection carrier (Haase,fig2).
Re claim 7, Haase modified above teaches the illumination device according to claim 6, wherein the illumination device is configured for at least one of backlighting of a display device (Haase, [162]), providing a projection (Haase, [162]), being used in a flashlight or being used in a spotlight/headlight (Haase, [162]).
Re claim 8, Hasse teaches a semiconductor component (fig2) comprising: 
a semiconductor chip (220, fig2 or 8, [77]) configured to generate a primary radiation (290, fig2, [79]) having a first peak wavelength (λ1’, fig2, [79]); and 
a radiation conversion element (240, fig2 and 8, [79]) arranged on the semiconductor chip; 
wherein the radiation conversion element comprises: 
a quantum structure (quantum wells, [58, 81]), which converts the primary radiation at least partly into secondary radiation having a second peak wavelength (λ1’ to λ1, fig2, [79]); and 
a substrate (270 on 240, fig2, [92]), which is transmissive to the primary radiation; 
wherein the semiconductor component comprises an emitter (221, fig2 or 8, [77]) configured to emit radiation having a third peak wavelength (291 λ2’, fig2, [79]); 

wherein a body (270 on 221, fig2, [92]) that is radiation-transmissive to the third peak wavelength is arranged on the further semiconductor chip (221, fig2 or 8, [77]); 
wherein the radiation-transmissive body (270 on 221, fig2, [92]) is disposed on the further semiconductor chip (221, fig2 or 8, [77]), and is laterally spaced apart from the semiconductor chip (220, fig2 or 8, [77]) such that, in a top view, the radiation- transmissive body (270 on 221, fig2, [92]) is non-overlapping with the semiconductor chip (220, fig2 or 8, [77]).
Haase does not explicitly show wherein the semiconductor chip and the further semiconductor chip are embedded in a reflector layer; wherein the reflector layer directly adjoins the radiation-transmissive body and the radiation conversion element; and wherein the radiation-transmissive body and the radiation conversion element are at least regionally free of the reflector layer on an emission side of the semiconductor component.
Schricker teaches a semiconductor chip (structure under 345c, fig4D) and a further semiconductor chip (structure under 345b, fig4D) are embedded in a reflector layer (450, fig4D, [37]); wherein the reflector layer directly adjoins the radiation-transmissive body (345, fig4D) and the radiation conversion element (450 fill in space above substrate, fig4D); and wherein the radiation-transmissive body and the radiation conversion element are at least regionally free of the reflector layer on an emission side of the semiconductor component (top surface of 345 exposed from 450, fig4D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haase with the teaching of Schricker to fill space between radiation conversion elements with a reflector layer and replace light extractor 270 of Hasse 
The outcome of the combination will show wherein the semiconductor chip (Haase, 220, fig2 or 8, [77]) and the further semiconductor chip (Haase, 221, fig2 or 8, [77]) are embedded in a reflector layer (200 of Haase embedded in Schricker 450); wherein the reflector layer (Schricker, 450, see figure above) directly adjoins the radiation-transmissive body (Haas, 270 on 221, fig2, [92]) and the radiation conversion element (Haase, 240, fig2 and 8, [79]); and wherein the radiation-transmissive body (Haas, 270 on 221, fig2, [92]) and the radiation conversion element (Haas, 240, fig2, [79]) are at least regionally free of the reflector layer on an emission side of the semiconductor component (top emitting surface is not covered by 450); 
Re claim 9, Haase modified above teaches the semiconductor component according to claim 8, wherein the reflector layer forms a housing body of the semiconductor component Schricker 450 formed around light emitting systems of Haase fig2).
Re claim 10, Haase modified above teaches the semiconductor component according to claim 8, wherein a dielectric coating is arranged on the radiation conversion element (Haase, 310, fig3, [86]), and wherein the dielectric coating has a wavelength-selective transmission (Haase, [86]).
Re claim 11, Haase modified above teaches the semiconductor component according to claim 8, wherein a scattering layer (Schricker, 345, fig4D, [38]) is arranged on the radiation conversion element.
Re claim 12, Haase modified above teaches the semiconductor component according to claim 8, wherein the quantum structure (Haase, quantum wells in 240, [81]) is arranged on the side of the substrate (Haase 270 with structure of Schricker 345, see figure above) facing the semiconductor chip (Haase, 220, fig2 or 8, [77]).
Re claim 13, Haase modified above teaches the semiconductor component according to claim 8, wherein the radiation conversion element has a coupling-out structure (Schricker, 345, fig4D, [38]).
Re claim 16, Haase modified above teaches the semiconductor component according to claim 8, wherein the substrate of the radiation conversion element covers at least 20% of the semiconductor chip (Haase, fig2).
Re claim 17, Haase modified above teaches an illumination device comprising at least one semiconductor component according to claim 8 and further comprising a connection carrier (205, fig8, [72]) on which the semiconductor component is arranged.
Re claim 18, Haase modified above teaches the illumination device according to claim 17, wherein the illumination device is configured for at least one of backlighting of a display device (Haase, [162]), providing a projection (Haase, [162]), being used in a flashlight or being used in a spotlight/headlight (Haase, [162]).
Re claim 19, Haase modified above teaches the semiconductor component according to claim 1, wherein the radiation conversion element (240, fig2 and 8, [79]), including the substrate (Haase 270 replaced by Schricker 340c, see figure above), is non-overlapping, in a top view, with the further radiation conversion element (Haase 241 under 340b located on one side of 340c, see figure above).
Re claim 20, Haase modified above teaches the semiconductor component according to claim 8, wherein the radiation- transmissive body (Haase, 270 on 221, fig2, [92]) is non-overlapping with the radiation conversion element (Haase, 240, fig2 and 8, [79]), including the substrate (Haase 270 on 240 replaced by Schricker 340c, see figure above).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haase US 2010/0117997 in view of Schricker et al. US 2015/0188001 and Broadley US 2009/0321781.

Re claim 2, Haase shows the semiconductor component substantially as applied to claim 1.

Broadley teaches a light conversion quantum structure ((Al, In, Ga)N, [51]) formed in AlXInyGa1-X-yN ([51]]). Broadley also teaches this structure provides significant improvement over quantum well structure with weaker temperature dependence and lower threshold current characteristics (Broadley, [3]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haase with the teaching of Broadley to use the quantum dot structure as 240 to achieve weaker temperature dependence and lower threshold current characteristics (Broadley, [3]). 

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haase US 2010/0117997 in view of Schricker et al. US 2015/0188001 and Xu et al. US 2010/0066236.

    PNG
    media_image2.png
    799
    722
    media_image2.png
    Greyscale

Re claim 14, Haase shows the semiconductor component substantially as applied to claim 13

Xu teaches wherein the first radiation conversion element has a coupling-out structure (108 and 602, fig6, [50]) that is a roughening (top surface of 108 and 602, fig6) of the substrate disposed on a side of the substrate facing the quantum structure (108, fig5, [50]). Xu also teaches this texturing reduce total internal reflection (Xu, [50]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haase with the teaching of Xu to texture the surface between 270 and 240 of Haase to reduce total internal reflection (Xu, [50]). 
Re claim 15, Haase shows the semiconductor component substantially as applied to claim 13.
Haase does not explicitly show wherein the coupling-out structure is formed by a structured growth surface of the substrate.
Xu teaches wherein the first radiation conversion element has a coupling-out structure (108 and 602, fig6, [50]) that is a roughening (top surface of 108 and 602, fig6) of the substrate disposed on a side of the substrate facing the quantum structure (108, fig5, [50]). Xu also teaches this texturing reduce total internal reflection (Xu, [50]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haase with the teaching of Xu to texture the surface between 270 and 240 of Haase to reduce total internal reflection (Xu, [50]). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812